DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-31-22.
Claims 1 and 15-16 are amended.
Claims 16-20 are withdrawn.

Election/Restrictions
This application contains claims 16-20 drawn to an invention nonelected without traverse in the reply filed on 11-02-21.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

       Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims (3, 6, 8 &10) and (11, 12, 13 &14) are objected to because of the following informalities:  
Claim group (3, 6, 8 &10) and claim group (11, 12, 13 &14) are both depended on same claim 2; and both having the exactly the same limitations (e.g. claim 3=claim . 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bong et al. (US20150156883).
Re Claim 1, Bong show and disclose
A printed wiring board (fig. 2), comprising: 
a resin insulating layer (insulation resin layer 14, number shown in fig. 17); 
a plurality of via conductors (via 170) formed in the resin insulating layer; 
a plurality of metal posts (metal post 150, fig. 2) formed on the plurality of via conductors, respectively; and 
a solder resist layer (solder resist 300, fig. 2) formed on the resin insulating layer such that the plurality of metal posts has a plurality of lower portions (1st metal post 151, fig. 2) embedded in the solder resist layer and a plurality of upper portions (2nd metal 152, fig. 2) protruding and exposed from the solder resist layer, 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis fall obviousness rejections set forth in this Office action:
A patent fa claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the priart are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong in view of Lee et al. (US9150002).
Re Claims 2-4, 6 and 11-12, Bong show and disclose
The printed wiring board according to claims 1-3 and 11 respectively, 
an exposed portion (exposed portion 152, fig. 2) of each of the metal posts exposed from the solder resist layer (300, fig. 2);
Bong does not disclose

Lee teaches a device wherein
a surface treatment layer (surface treatment plating layer 30, fig. 1A) formed on the exposed portion of each of the metal posts (10, fig. 1A); the surface treatment layer (surface treatment plating layer Ni/Pd/Au, [Abstract]; fig. 1A); the surface treatment layer is formed on each of the metal posts such that a height of a surface of the surface treatment layer (Ni, 3-7 µm; Pd, 0.05-0.5 µm; Au, 0,05-0.3 µm; [col.1, line 62-67]) on a respective one of the metal posts is in a range of 4 µm to 11 µm relative to the solder resist layer (Lee disclosed the added treatment layer has a thickness 3.1-7.8 µm, plus thickness of upper portion of the metal post above the solder resist of Bong, which is not limited by Bong, it could be easily fit in range of 4 µm to 11 µm).
Therefore, it would have been obvious to one having ordinary skill in the art to add Ni/Pd/Au surface treatment layer on bonding pad as taught by Lee in the electronic device of Bong, in order to protect the bonding pad and to improve solder wettability the electronic device; since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); and since it has been held that where the general .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong in view of in view of Liao et al. (US 20160190079).
Re Claim 5, Bong show and disclose
The printed wiring board according to claim 1, 
Bong does not disclose
wherein the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm.
Liao teaches a device wherein
the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm (width of the pad portion 221 is in a range from about 20 μm to about 50 μm, [0032]; fig. 8).
Therefore, it would have been obvious to one having ordinary skill in the art to use lower portion of metal post in a range of 40 µm to 50 µm, in order to have variety design choice of diameter of lower portion of the metal post in the electronic device of Bong, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 7-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong in view of Lee et al., further in view of Liao et al. 
Re Claim 5, Bong and Lee disclose
The printed wiring board according to claims 2, 3, 4, 6, 11 and 12 respectively, 
Bong and Lee do not disclose
wherein the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm.
Liao teaches a device wherein
the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm (width of the pad portion 221 is in a range from about 20 μm to about 50 μm, [0032]; fig. 8).
Therefore, it would have been obvious to one having ordinary skill in the art to use lower portion of metal post in a range of 40 µm to 50 µm, in order to have variety design choice of diameter of lower portion of the metal post in the electronic device of Bong, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong.
Re Claim 15, Bong show and disclose 

Bong disclosed claimed invention except for Bong does not disclose wherein the plurality of metal posts is formed such that each of the upper portions of the metal posts has a height in a range of 3 µm to 10 µm; since Bong discloses the metal post 150 (fig. 2) with upper portion 152 (fig. 2) and lower portion 151 (fig. 2); and Bong do not limit the thickness (or height) of the metal post, the upper portion of the metal post, and lower portion of the metal post; therefore, it would have been obvious to one having ordinary skill in the art could use height of the upper portion of the metal post within in a range of 3 µm to 10 µm, in order to  have variety design choice of height of the upper portion of the metal post for the electronic device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130341788-A1 US-20130180772-A1 US-20120152600-A1 US-20120067635-A1 US-20120048914-A1 US-20120043371-A1 US-20110209910-A1 US-7371974-B2 US-20060220221-A1 US-20130003332-A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848